IN THE SUPREME COURT OF TEXAS

                                 No. 11-1107

              IN RE STAte farm mutual automobile insurance co.

                      On Petition for Writ of Mandamus

ORDERED:

      1.    Relators' motion for emergency stay, filed  December  16,  2011,
is granted.  The trial setting in  Cause  No.  2010CI-00042,  styled  Sioban
Leszczynski, Individually and Personal Representative of the Estate of  Avis
Kilbride, Bernard Kilbride, Jr., Liam Kilbride, Sean  Kilbride,  and  Darach
Kilbride vs. State Farm Mutual Automobile Insurance Company,  in  the  225th
District Court of Bexar County, Texas, is  stayed  until  further  order  of
this Court.
      2.    The real  parties  in  interest  are  requested  to  respond  to
relators' petition for writ of mandamus on or before January 23, 2012.
      3.    The petition for writ of mandamus remains  pending  before  this
Court.

            Done at the City of Austin, this December 22, 2012.


                                  [pic]
                                  Blake A. Hawthorne, Clerk
                                  Supreme Court of Texas


                                  By Michael A. Cruz, Deputy Clerk